UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6159



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LLOYD ANTHONIE WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-98-144)


Submitted:   June 18, 2004                 Decided:   July 14, 2004


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lloyd Anthonie Williams seeks to appeal from the district

court’s order denying his motion to dismiss the indictment for lack

of jurisdiction.      We remand to the district court for factual

determinations regarding whether Williams’ motions for default and

summary judgment can constitute a timely notice of appeal, Houston

v. Lack, 487 U.S. 266, 276 (1988), and whether his motion to file

an appeal out of time meets the requirements to reopen the appeals

period.   Fed. R. App. P. 4(a)(6).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           REMANDED




                                - 2 -